Citation Nr: 1721364	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an eye disorder, claimed as vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to July 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2010 and April 2013 rating decisions of a Department of Veterans' Affairs (VA) Regional Office (RO), which collectively denied service connection for bilateral (i.e., left and right) knee disorders and vision loss and for a cervical spine disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These claims require further development before being decided on appeal, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating these claims.

Review of the Veteran's service treatment records (STRs) shows that he was involved in an automobile accident in August 1963 as a result of which he sustained laceration of the scalp requiring sutures and subsequently complained of thoracic chest pain.  Further, the Veteran and a fellow service member recall the Veteran's fall through an open deck hatch resulting in multiple contusions to the shoulders, back and legs.  Post-service treatment records show findings of bilateral knee osteoarthritis and note the Veteran has undergone cervical spine surgery and bilateral knee replacements.  There are no medical opinions of record addressing the claimed correlation ("nexus") between any current knee disorders and the Veteran's service and/or a service-connected disability.  So, on remand, an examination to obtain this medical comment (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, although a May 2012 opinion found that the Veteran's cervical spine disorder is unrelated to his military service - including not secondary to his service-connected low back disability, the opinion fails to address whether the Veteran's cervical spine disorder alternatively is being aggravated by his service-connected low back disability.  Two opinions are required for secondary-service-connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

As such, the opinion is inadequate and remand for a more complete opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As for the loss-of-vision claim, review of the record shows the Veteran underwent removal of a foreign object from the right eye and was seen in the eye clinic for complaints of headaches and light sensitivity during service.  Post-service records note his complaints of "fluctuation in vision" and include findings of bilateral cataracts.  There are no medical opinions of record addressing the purported correlation ("nexus") between his current eye disorder and his military service.  Therefore, on remand, an examination and opinion (with adequate rationale) are needed concerning this.  See McLendon, supra.  

In this regard, it is noted that congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Lastly, on remand, updated VA and private treatment records should be obtained (VA records are constructively of record).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, including updated VA treatment records.


2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assist in determining the nature and likely etiology of his cervical spine and left and right knee disorders.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions responding to the following:

a)  Identify (by medical diagnosis) each disability entity of the cervical spine and left and right knee. 

b)  For each diagnosed cervical spine and knee disability entity, offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including injuries sustained as a result of his in-service motor vehicle accident and/or fall through an open deck hatch.  

c)  As to each diagnosed cervical spine and/or knee disability that is found not directly related to service, was such disability entity alternatively caused by a service-connected disability, to specifically include the Veteran's service-connected low back disability (i.e., lumbar spine degenerative disc disease)? 

d)  As to each diagnosed cervical spine and knee disability that is found not directly related to service, is such disability entity alternatively being aggravated by a service-connected disability, to specifically include the Veteran's service-connected low back disability (i.e., lumbar spine degenerative disc disease)?  

*So, to be clear, opinions are needed regarding both direct and secondary service connection, and in the case of the latter regarding both causation and aggravation.

*Still additionally, if there is a cervical spine and/or knee disability involving arthritis, still additional comment is needed concerning whether the disorder is presumptively related to the Veteran's service, meaning it manifested to a compensable degree within a year of his discharge from service, i.e., by July 1976.

The commenting physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression.

If the examiner finds that a cervical spine and/or knee disability was not caused but is being aggravated by a service-connected disability, to the extent possible the examiner should identify the baseline level of severity of such disability prior to the onset of aggravation.

In responding to the above, the examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service injuries and post-service continuity of symptoms.  The examiner should also consider as necessary the February 1995 Submarine Assignment Policy Assessment, May 2009 statement from the Veteran's fellow service member, July 2014 statement from J. C. M.D. and the prior VA examination reports and opinions contained in the record.  


The examiner must discuss the rationale of all opinions, preferably citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions asked cannot be answered without resorting to mere speculation, then an explanation as to why this is so must be provided.  In other words, merely saying that he/she cannot respond will not suffice.

3.  Also schedule the Veteran for an appropriate VA examination to assist in determining the nature and likely etiology of any eye disability.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner is asked to provide opinions responding to the following:

a)  Identify (by medical diagnosis) each currently diagnosed eye disorder, including bilateral cataracts and refractive error.  

b)  Clarify whether any of the Veteran's eye disorders constitutes (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury;

To assist the examiner in making these determinations, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

c)  If the examiner determines the Veteran has an eye disorder that is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect, including as a result of removal of a foreign object from the right eye and/or his submarine service; 

d)  If the examiner determines the Veteran has an eye disorder that is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of his service, including from removal of a foreign object from the right eye and/or his submarine service;

e)  For any eye disorder that is not congenital in nature and/or did not pre-exist service, the examiner should opine whether it is at least as likely as not (50 percent or better probability) the disorder is etiologically related to the Veteran's active duty service, including removal of a foreign object from the right eye and/or his submarine service.

In responding to the above, the examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service injuries and post service continuity of symptoms.  The examiner should also consider as necessary the February 1995 Submarine Assignment Policy Assessment.

The examiner must discuss the rationale of all opinions, preferably citing to supporting factual data and medical literature, as appropriate.  If the examiner determines the questions asked cannot be answered without resorting to mere speculation, then an explanation as to why this is so must be provided.  In other words, merely saying he/she cannot respond will not suffice.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

